DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Maier on 04/09/2021.

The application has been amended as follows: 
21. (Currently Amended) An occluder, comprising a first occluder disc, a second occluder disc, and a waist portion connecting the first occluder disc with the second occluder disc, wherein the occluder further comprises a plurality of loosened lamelliform filament bundle structures distributed around the waist portion; each lamelliform filament bundle structure is wound by 

23. (Currently Amended) The occluder according to claim 21, wherein a middle portion of the each lamelliform filament bundle structure is connected with one of the two opposite disc surfaces, and two ends of the each lamelliform filament bundle structure are impending freely.
25. (Currently Amended) The occluder according to claim 24, wherein one end of at least one lamelliform filament bundle structure is connected with one of the two opposite disc surfaces the, and the other end of the at least one lamelliform filament bundle structure is impending freely; and/or a middle portion of the at least one lamelliform filament bundle structure is connected with one of the two opposite disc surfaces, and two ends of the at least one lamelliform filament bundle structure are impending freely.
31.    (Currently Amended) The occluder according to claim 21, wherein the filament bundle structures are at least disposed on a disc surface of the first occluder disc which faces to the second occluder disc; the disc surface of the first occluder disc is woven by elastic weaving filaments, and comprises a central region and an edge region surrounding the central region; when the central region and the edge region are respectively compressed to a minimum in a radial direction, the maximum cross-sectional area of the central region subjected to the radial compression is smaller than the minimum cross-sectional area of the edge region subjected to the radial compression; and the waist portion is connected with the central region.
40. (Currently Amended) The occluder according to claim 36, wherein one section of each supporting rod proximate a tail end has a spring shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085.  The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katrina Stransky can be reached on 571-270-3843.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TJ SCHERBEL
Primary Examiner
Art Unit 3771